Citation Nr: 1125698	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  08-30 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disorder.

2.  Entitlement to service connection for a left eye disorder, characterized as macular degeneration, dry eye syndrome, presbyopia and diplopia.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1948 to September 1968.

This matter is on appeal from an October 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was remanded by the Board in January 2010 for further development and is now ready for disposition.  The Board notes that additional evidence was received from the Veteran following the last issuance of a Supplemental Statement of the Case in May 2011.  However, that evidence was accompanied with a waiver of consideration by the agency of original jurisdiction.  The Board is therefore free to consider this evidence in the first instance.  See 38 C.F.R. §20.1304 (2010). 

Further, as a procedural matter, the Board notes that the Veteran has submitted treatment records reflecting a diagnosis of osteoarthritis of the knees.  However, the first evidence indicative of a bilateral knee disorder was not submitted until after the Board's January 2010 remand.  Until that time, the Veteran's claim for a bilateral leg disorder was not characterized as one that includes an orthopedic disorder to the knees.  

Therefore, the Board concludes that it would be prejudicial to the Veteran to incorporate this evidence of a knee disorder with the current claim on appeal.  Instead, a claim for entitlement to service connection for a bilateral knee disorder, diagnosed as osteoarthritis of the knees is referred to the RO for adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


(CONTINUED NEXT PAGE)



FINDINGS OF FACT

1.  A bilateral leg disorder is not currently shown. 

2.  A chronic left eye disorder was not shown in service or for many years thereafter; and, the Veteran's current left eye disorders, to include presbyopia, macular degeneration, dry eye syndrome, and diplopia are either unrelated to service or not disabilities eligible for service connection.


CONCLUSIONS OF LAW

1.  A bilateral leg disorder was not incurred in or aggravated by service, and is not currently shown.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).

2.  A left eye disorder, characterized as macular degeneration, dry eye syndrome, presbyopia and diplopia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records.  Further, the Veteran submitted his own private treatment records, which include his medical records from military medical facilities that he has used since his retirement.  

During the course of this appeal, the Veteran's representative submitted a letter from December 2010 requesting that the RO acquire the Veteran's treatment records from Fort Leonard Wood since 2007.  However, as was recognized by the representative, the RO already acquired the treatment records from prior to this occasion.  A remand is not warranted for these records.  

Specifically, the Veteran had already submitted records from 2010 and 2011 indicating that he underwent cataract surgery and was diagnosed with diplopia.  Moreover, neither the Veteran nor his representative has indicated with any specificity what these medical records would reveal beyond what is contained in the evidence already associated with the record.  Without some identification as to what these records would contain that is not redundant to the evidence already in the claims file, the Board determines that a second remand in order to acquire these records would only serve to delay resolution of the claim.  

Next, a VA opinion with respect to the Veteran's eye disorder claim was obtained in July 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and active duty medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, as well as the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Veteran was also scheduled for a VA examination of his bilateral leg disorder in July 2010, but failed to appear.  There is no evidence on file which indicates that the Veteran was not provided timely notice to report for this evaluation.  In such cases, the Board may presume that he was properly sent notice of this examination absent any assertion by the Veteran that he was not notified.  Kyhn v. Shinseki, 24 Vet. App. 228 (2011).  Moreover, to the extent that the Veteran may not have received notice of the scheduled examination, which he does not contend, the Board notes that a May 2011 Supplemental Statement of the Case (SSOC) referenced the Veteran's failure to report for this examination, which is in itself cured any notice defect.  Id.  Additionally, the Veteran has submitted no evidence demonstrating that he had "adequate reason" or "good cause" for failing to report for VA examination in July 2010.  Thus, the Board finds that VA fulfilled its duty to assist in its attempt to afford the Veteran a VA examination and, in the absence of a showing of good cause as to why he did not appear at the previously scheduled examination, the claim should instead be adjudicated based on the available evidence of record.  38 C.F.R. § 3.655 (2010); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (Noting that the duty to assist is not always a one-way street, and that a veteran may not "passively wait" for assistance).   

Finally, the Board notes that this claim was previously remanded by the Board in January 2010.  After a review of the development undertaken since that time, the Board is also satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  There, the Board's instructed the RO acquire the Veteran's service personnel records, along with any clarifying information related to an "explosion" that occurred in 1968, as well as acquire the Veteran's authorization to acquire any records related to a motor vehicle accident in 1968.  Also, the Board instructed the RO to afford the Veteran with VA examinations to address his leg and eye complaints.  

As was discussed above, the RO provided the Veteran with a VA examination for his eyes in July 2010 and, although the Veteran failed to appear for his scheduled VA examination on his legs, the Board is satisfied that the RO's attempts have substantially complied with the Remand instructions.  Additionally, the RO acquired the Veteran's service personnel records and requested that the Veteran sign an authorization in order to acquire the records from 1968.  While the Veteran did send an authorization, it was not in response to the records the Board was requesting.  However, the Board is satisfied that the RO's efforts in this regard have substantially complied with the directives in the January 2010 Remand.  

Finally, after the development was completed, the RO readjudicated the claims and issued a supplemental statement of the case in May 2011.  Accordingly, the Board finds that the Board's January 2010 Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran served in the Air Force from October 1948 until September 1968.  As relevant to this appeal, claims service connection for a left eye disorder, diagnosed as macular degeneration and presbyopia.  He attributes his left eye disorder to an incident in service where he hit his head against a tank and experienced eye symptoms since that time.  He also claims service connection for an unspecified bilateral leg disorder, characterized by symptoms of pain and cramping.  Regarding his leg disorder, he stated in July 2005 that his leg pain was due to an injury in 1968 where an explosion sent shrapnel into his right thigh and hip.  

As an initial matter, the Veteran's service treatment records do indeed indicate the presence of a scar on his upper right thigh.  However, contrary to his post-service assertions, this scar was observed since at least 1951, and there are no service treatment records prior to that time.  Moreover, in an October 1955 examination, he stated that this scar was attributable to an "accidental laceration" that occurred well before he entered active duty.  In any event, the numerous physical examinations he underwent throughout his career do not reflect that this scar, or any injury that caused the scar (much less a shell fragment wound), has led to any other symptoms in his legs.  Emphasis is placed on the fact that the record is devoid of any findings of the Veteran suffering a combat-related wound, and that his military occupational specialty as a legal assistant clerk would not dispose him to being in a combat situation.

Nevertheless, at an examination in October 1967, as well as his retirement physical in February 1968, the Veteran complained of cramps in the legs after prolonged standing and sometimes during the night.  These complaints were not associated with any particular incident while in service.  Moreover, the examining physician did not observe any complications or chronic symptoms.    

Regarding his complaints of a left eye disorder, the service treatment records reflect no complaints of, treatment for, or a diagnosis related to a left eye disorder or any symptoms reasonably attributed thereto.  Specifically, an optometric examination in July 1961 was substantially normal, and there is no indication of complaints related to a head injury anywhere in the record.  Moreover, at the time of his retirement in 1968, there was no indication of an eye disorder beyond the Veteran's need for reading glasses.  No chronic left eye disorder was noted in service.

Next, the first optical evaluation since the Veteran retired from active was not until July 2001, where he was diagnosed with presbyopia (loss of near point vision), and exhibited an intraocular pressure was greater in the left eye that the right.  The post-service treatment records also indicate other eye disorders as well, such as "dry eye," which was observed in December 2003.  In January 2005, an optometrist observed macular degeneration that was more prominent in the left eye.  Importantly, based on the Veteran's stated history of a head injury in service, the optometrist believed that this accelerated macular degeneration in the left eye may be related to a concussive injury.  

It bears noting that VA regulations do not contemplate the payment of benefits for disorders that are congenital or developmental in nature, to include refractive error of the eye.  38 C.F.R. § 3.304(c) (2010).  Presbyopia, being a refractive error defect, would be one such disorder not eligible for benefits.  Therefore, although the July 2001 evaluation is the first post-service eye evaluation, and there is some evidence that the condition was treated in service, service connection for presbyopia is denied by matter of law.  

As to any remaining eye disabilities such as dry eye syndrome, macular degeneration or diplopia, even if the Board presumes that all of the Veteran's left eye complaints could be traced back to this July 2001 evaluation, such diagnoses still comes approximately 33 years after the Veteran left active duty.  Moreover, as noted above, his retirement physical examination in 1968 did not note any eye disorder for which benefits may be granted.  Continuity of eye symptoms has not been established based on the clinical evidence.  

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  However, he is not competent diagnose a disorder such as macular degeneration as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")

Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Significantly, the Board finds that the Veteran's reported history of continued eye symptoms since active service is inconsistent with the other evidence of record.  Specifically, while he states that he injured his eye after hitting his head while on active duty, the service treatment records do not indicate that he even experienced such an incident or that he had any eye symptomatology since that time.  Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  The Board recognizes that the Veteran was involved in a motor vehicle accident in October 1965.  However, the fact remains that there was no indication that he suffered a head injury at that time.  Moreover, and of equal importance, the subsequent service treatment records make no reference to the motor vehicle accident resulting in any injury to head or eye or, for that matter, that the Veteran experienced any eye symptomatology other than his presbyopia.  Finally, as noted above, there is no evidence of eye treatment in the record at all for over 30 years after he left active duty.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Thus, the Board has weighed the Veteran's statements as to continuity of symptomatology against the lack of evidence or complaints related to a left eye disorder since active duty and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

With regard to the Veteran's claimed leg disorder, the first post service treatment he received was in August 1999, where he complained of cramps in his left calf.  No edema or excessive tenderness was observed upon examination.  The diagnosis was limited to "exertional muscle pain."  In evaluations in June and July 2005, the Veteran was again treated for leg pain stemming from what he characterized as an "old war wound" and also referenced an explosion he was near in 1968.  However, on these occasions, the treating physicians limited their diagnoses to leg pain, and treatment was limited to pain medication.  

Thus, there is no competent evidence of a chronic leg disorder at any time since service.  The assertion of a disability alone cannot be compensable without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  Moreover, to the extent that the Veteran's bilateral leg disorder has been diagnosed as leg pain, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Id.  Therefore, service connection for a non-specific bilateral leg disorder is not for application.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's eye disorder to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on a July 2010 VA examination undertaken specifically to address this issue on appeal.  The Veteran reported having recently undergone cataract surgery, tearing in his right eye and a difficulty with near vision.  After a physical examination, the examiner diagnosed status-post cataract surgery with pseudophakia bilaterally, epiretinal membrane, refractive error and atrophic changes bilaterally.  The examiner opined that it was less likely than not that the any of these disorders was related to service.  He reflected that these conditions were acquired after his active duty service and are "generally considered age related."  

Since the time of this VA examination, the Veteran submitted records indicating a diagnosis of diplopia in March 2011.  However, the evidence also does not indicate a link between this disorder and active duty service.  Specifically, his private treating physician did not relate this disorder to active duty, nor did the Veteran attribute it to an active duty incident.  Moreover, there was no evidence in the service treatment records indicative of anything that could have been a root cause of this disorder.  Additionally, this disorder had been present for only the previous two weeks, and his treating physician expected the condition would resolve within 6-8 weeks.  Therefore, the competent evidence also does not indicate a relationship between his diplopia and active duty.  

In support of his claim, the Board notes the statement made by the Veteran's optometrist in July 2005 that the macular degeneration in the left eye may be related to a concussive injury.  However, this statement, by itself, is of limited probative value.  Specifically, the optometrist's statement of a possible relationship is insufficient to establish a nexus.  To the contrary, the phrase "may be macular atrophy [status-post] concussive injury" constitutes mere conjecture as to the etiology of the Veteran's macular degeneration, and the law provides that service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992). 

Moreover, there is no evidence in the record to support the Veteran's assertion that he ever sustained a concussive injury, either in service or otherwise.  Thus, even if the optometrist's statement was more definitive and supported by a reasons and bases, it would still be of diminished probative value, as it relies on a factual history that is not supported in fact.  The Board again notes that the Veteran's report of suffering a head injury is not deemed credible.  Such would essentially negative the probative value of the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on veteran's statement renders a medical report incredible only if the Board rejects the statement of the veteran).

Finally, the Board has also considered the statements made by the Veteran relating his disorders to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his leg pain or eye disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because these disorders are not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's claimed leg and eye disorders are found to lack competency.

 In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

ORDER

Service connection for a bilateral leg disorder is denied.

Service connection for a left eye disorder, characterized as macular degeneration, dry eye syndrome, presbyopia and diplopia is denied.  




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


